Exhibit 10.3

Execution Version

To: Each Collateral Agent under the First Lien Intercreditor Agreement (in each
case, as such terms are defined below)

JOINDER NO. 1 (this “Joinder”) dated as of March 15, 2013, to the First Lien
Intercreditor Agreement, dated as of March 2, 2012 (as amended or supplemented
from time to time, the “First Lien Intercreditor Agreement”), among CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Bank Collateral Agent for the Credit
Agreement Secured Parties (in each case, as defined below), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as Indenture Agent for the Indenture Secured Parties
(in each case, as defined below), each Grantor party thereto and each Additional
Agent (as defined below) from time to time party thereto for the Additional
Secured Parties of the Series (as defined below) with respect to which it is
acting in such capacity.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Bank Collateral Agent, the Indenture Agent, the Grantors from time to
time party thereto and each Additional Agent from time to time party thereto
have entered into the First Lien Intercreditor Agreement and pursuant to
Section 5.02(c) of the First Lien Intercreditor Agreement in order to create a
Series of Additional Obligations, the undersigned Additional Agent (the “New
Agent”) is executing this Joinder as an Additional Agent on behalf of the Series
of Secured Parties it represents with respect to such Additional Obligations
under the First Lien Intercreditor Agreement.

C. Pursuant to the terms of the First Lien Intercreditor Agreement, the Grantors
have entered into an Additional Agreement under which the Grantors have incurred
Additional Obligations. The Additional Obligations are the 6.125% Senior Secured
First Lien Notes due 2020, issued pursuant to that certain Indenture, dated
March 15, 2013, among the Grantors and The Bank of New York Mellon Trust
Company, N.A., as trustee and collateral agent.

D. In consideration of the mutual agreements contained in the First Lien
Intercreditor Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the New Agent, on behalf of
the Series of Secured Parties it represents, hereby agrees as follows.

SECTION 1. In accordance with the First Lien Intercreditor Agreement, (a) the
New Agent by its signature below becomes a Collateral Agent under, and the
related Series of Additional Obligations and Additional Secured Parties become
subject to and bound by, the First Lien Intercreditor Agreement with the same
force and effect as if originally named therein as a Collateral Agent, and
(b) the New Agent, on its behalf and on behalf of such Additional Secured
Parties hereby agree to all the terms and provisions of the First Lien
Intercreditor Agreement applicable to it as a Collateral Agent thereunder. Each
reference to a “Collateral Agent” in the First Lien Intercreditor Agreement
shall be deemed to include the New Agent. The First Lien Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Agent represents and warrants to each Collateral Agent and
the Secured Parties that (a) it has full power and authority to enter into this
Joinder, in its capacity as trustee, (b) this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms,



--------------------------------------------------------------------------------

except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally (regardless of whether
enforcement is considered in a proceeding at law or in equity) and subject to
general principles of equity and (c) the Credit Documents relating to such
Additional Obligations provide that, upon the New Agent’s entry into this
Joinder, the holders of such Additional Obligations will be subject to and bound
by the provisions of the First Lien Intercreditor Agreement as Additional
Secured Parties.

SECTION 3. This Joinder shall become effective when the Applicable Collateral
Agent shall have received a counterpart of this Joinder that bears the
signatures of the New Agent. Delivery of an executed signature page to this
Joinder by facsimile transmission or e-mail shall be effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Joinder held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder and under the First Lien
Intercreditor Agreement to the New Agent shall be given to it at its address set
forth below, or to such other address as such New Agent may hereafter specify.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Agent has duly executed this Joinder to the First
Lien Intercreditor Agreement as of the day and year first above written.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as New Agent By:  

/s/ Teresa Petta

Name:   Teresa Petta Title:   Vice President

Address for Notices:

 

The Bank of New York Mellon Trust Company, N.A. 10161 Centurion Parkway

Jacksonville, Florida 32256

Fax No.: (904) 645-1921

Attn: Corporate Trust Administration

 

with a copy to:

 

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Fax No.: (212) 238-3100

Attn: Elizabeth M. Clark, Esq.

SIGNATURE PAGE TO JOINDER TO

FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Applicable Collateral Agent

 

By:  

/s/ Kevin Buddhdew

   

/s/ Patrick L. Freytag

  Name:   Kevin Buddhdew     Patrick L. Freytag   Title:   Vice President    
    Associate

Address for Notices:

Credit Suisse AG, Cayman Islands Branch

Robert Hetu

Eleven Madison Avenue, New York, NY 10010

Fax No.: 212-743-1857

Attn: Robert Hetu

with a copy to:

Cahill

Corey Wright

80 Pine Street, New York, NY 10005

Fax: 212-378-2544

SIGNATURE PAGE TO JOINDER TO

FIRST LIEN INTERCREDITOR AGREEMENT